Case 3:19-cv-00764-DWD Document 72 Filed 03/17/21 Page 1 of 3 Page ID #516




                   IN THE UNITED STATES DISTRICT COURT
                  FOR THE SOUTHERN DISTRICT OF ILLINOIS

CALEB CHARLESTON,                        )
                                         )
             Plaintiff,                  )
                                         )
vs.                                      )       Case No. 19-cv-764-DWD
                                         )
ALEX JONES,                              )
JOSHUA SCHOENBECK,                       )
PAMELA WESTERMAN,                        )
SARAH WOOLEY,                            )
JOHN MCCALEB,                            )
CHASE CARON,                             )
JEFFREY GARDINER,                        )
SHAUN GEE,                               )
HEATHER MCGHEE,                          )
PATRICK TROKEY,                          )
CALE YOUNG,                              )
JORDAN REES, and                         )
TANGELA OLIVER,                          )
                                         )
             Defendants.                 )

                           MEMORANDUM AND ORDER

DUGAN, District Judge:

      On July 15, 2019, Plaintiff Caleb Charleston, an inmate in the custody of the Illinois

Department of Corrections, brought his 42 U.S.C. § 1983 Complaint alleging Eighth

Amendment deliberate indifference claims against Defendants for failing to provide

Plaintiff with adequate medical treatment following injuries sustained at Menard

                                                            Defendant Tangela Oliver was

originally named as Defendant John Doe 11 but was later substituted on July 15, 2020

(Doc. 40). Defendant Oliver executed and returned a waiver of service, and her answer

was due by September 15, 2020 (Doc. 44). Defendant failed to timely appear and answer

                                             1
Case 3:19-cv-00764-DWD Document 72 Filed 03/17/21 Page 2 of 3 Page ID #517




the complaint, and the Clerk of Court entered default against Defendant Oliver on

February 1, 2021 (Doc. 62). By motion dated February 10, 2021, Defendant Oliver now

seeks to set aside the entry of default (Doc. 65).



                                                     lenient, particularly where, as here, the

Clerk has entered default, but default has not yet been finalized. See JMB Mfg., Inc. v.

Child Craft, LLC, 799 F.3d 780, 791-792 (7th Cir. 2015); Cracco v. Vitran Exp., Inc., 559 F.3d

625, 631 (7th Cir. 2009) (The Rule 55(c) standard is more lenient du

favoring trial on the merits over default judg



(3) a meritorious defense to the complaint. See Cracco, 559 F.3d at 630-631 (internal

quotation and citation omitted). Good cause does not require a party to provide a good

excuse so long as setting aside a default does not cause prejudice to the opposing party.

See JMB Mfg., Inc., 799 F.3d at 792; see also Arwa Chiropractic, P.C. v. Med-Care Diabetic, 961

F.3d 942, 948 (7th Cir. 2020) (noting the standard for good cause is less stringent than

seeking relief from final judgment under Rule 60(b), which requires showing mistake,

inadvertence, or excusable neglect). Likewise, to establish a meritorious defense, a party

does not need to make a definitive showing that the defense will prevail, though more

than bare legal conclusions must be provided. See Acosta v. DT & C Global Management,

LLC, 874 F.3d 557, 561-562 (7th Cir. 2017).

       Here, Defendant Oliver took quick corrective action in response to the entry of

default. The default was entered on February 1, 2021, and she moved to set it aside nine

                                              2
Case 3:19-cv-00764-DWD Document 72 Filed 03/17/21 Page 3 of 3 Page ID #518




days later, on February 10, 2021. Oliver also demonstrates good cause for the default.

While Oliver executed her waiver of service promptly upon receipt in July 2020, Oliver

delivered the signed waiver to an Illinois Department of Corrections employee instead of

the litigation coordinator at Menard, thereby causing some confusion as to how Oliver




neglect, and thus sufficient for establishing good cause. Oliver further claims to have a

                                                 arguing that Plaintiff was provided with

some medical care or treatment so that he cannot meet the high threshold to prevail on

his Eighth Amendment deliberate indifference claims, which generally require

something more than disagreeing with standards of care. The record therefore supports

a finding that Oliver has a meritoriou

                                         Conclusion



Default (Doc. 65) is GRANTED. The default entered on February 1, 2021, is hereby SET

ASIDE

(Doc. 10) on or before March 31, 2021.

      SO ORDERED.

      Dated: March 17, 2021

                                                  DAVID W. DUGAN
                                                  United States District Judge


                                             3
